Case: 4:19-cr-00427-DAP Doc #: 15 Filed: 07/16/19 1 of 1. PagelD #: 27

IN THE UNITED STATES DISTRICT COURT Pee
FOR THE NORTHERN DISTRICT OF OHIO my
EASTERN DIVISION

 

UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,

)
)
v. eo 19 CR APP
)
)
)

 
 
 

4
Title 18, United States Code, S

RONALD L. ELLIS, Section 876(c)

 

Defendant.

COUNT 1
(Mailing Threatening Communications, 18 U.S.C. § 876(c))

The Grand Jury charges:

On or about June 11, 2019, in the Northern District of Ohio, Eastern Division, Defendant
RONALD L. ELLIS, knowingly did deposit in an authorized depository for mail matter, to be
sent and delivered by the Postal Service, and caused to be delivered by the Postal Service
according to the directions thereon, a communication addressed to United Healthcare, Appeals
and Grievance Department in Cypress, CA, 90630, and containing a threat to injure another
person, in violation of Title 18, United States Code, Section 876(c).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
